      4.                                                                                                                                                                  ,-.-..
                                                                                                                                                                                   \
                                                                                                                                                                                   /
..         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of!     (7\


                                                 UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

(-·\ cf_,                       United States of America                                    JUDGMENT IN A CRIMINAL CASE
~\
                                                                                            (For Offenses Committed On or After November I, 1987)
                                           v.
-./


                                Omar Canales-Bobadilla                                      Case Number: 2:19-mj-8102

                                                                                            Donald L Levine
                                                                                            Defendant's Attorney


           REGISTRATION NO. 82324298
                                                                                                                                        FILED
           THE DEFENDANT:                                                                                                                FEB 2 6 2019
            ~ pleaded guilty to count(s) 1 of Complaint                                                                 1
                                                                                                                            ...   ~' i<_~~   •.   ~_:'.!;:t'--~T~'~JJWA
                                                                                                                                                                        <N!A
            D was found guilty to count(s)                                                                                                                              'UTY
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                    Nature of Offense                                                                   Count Number(s)
           8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                         1

            D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                       dismissed on the motion of the United States.                                ·

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                             cr',.TIME SERVED                          D                                              days

            ~  Assessment: $10 WAIVED ~ Fine: WAIVED
            ~  Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Tuesday, February 26, 2019


                        ,
                                      ;<:~;;:>                                      Date of Imposition of Sentence
                             ,/}        ";:"~
           Received""""~>®
                        DUSM
                                         ·
                                               _

                                                                                    UNITED STATES MAGISTRATE JUDGE


           Clerk's Office Copy                                                                                                                    2:19-mj-8102
